Auglaize App. No. 2-03-10, 2003-Ohio-5884. On review of order certifying a conflict. The court determines that a conflict exists.
F.E. Sweeney, J., dissents.
The parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 12, 2003:
“Upon consideration the court finds that the judgment in the instant case is in conflict with the judgment rendered by the Second District Court of Appeals in Buechter v. Bodiker, 2d Dist. No. 2002- CA-22, 2002-Ohio-5598, and the Fourth District Court of Appeals in Sexton v. Conley, 4th Dist. No. 01CA2823, 2002-Ohio-6346. Accordingly, the motions to certify a conflict are well taken and the following issue should be certified pursuant to App.R. 25:
“Does a court have subject-matter jurisdiction to award retroactive child support payments in a paternity action initiated after the child has reached the age of majority?”
Sua sponte, cause consolidated with 2003-2116, Carnes v. Kemp, Auglaize App. No. 2-03-10, 2003-Ohio-5884.